In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00080-CV

______________________________




IN THE MATTER OF THE MARRIAGE OF

KAREN KAY LAIR AND KENNETH RICHARD LAIR





On Appeal from the 115th Judicial District Court

Upshur County, Texas

Trial Court No. 502-07







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Mildred Waggoner, appellant, filed her notice of appeal July 7, 2008. 
	Waggoner has not filed a docketing statement with this Court, see Tex. R. App. P. 32, nor
has she paid a filing fee or made any claim of indigency.  There is nothing in the record to indicate
Waggoner has made efforts to have either the clerk's record or reporter's record filed with this Court,
and she has not filed a brief.  On August 26, 2008, we contacted Waggoner by letter, giving her an
opportunity to cure the various defects, and warning her that, if we did not receive an adequate
response within ten days, this appeal would be subject to dismissal for want of prosecution.  See
Tex. R. App. P. 42.3(b), (c).  
	We have received no communication from Waggoner.  Pursuant to Rule 42.3(b) of the Texas
Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).


						Jack Carter
						Justice

Date Submitted:	September 18, 2008
Date Decided:		September 19, 2008